Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 3-13, 15-19 and 21-23 are allowed.
The following is an examiner's statement of reasons for allowance: 
With regards to claims 1 none of the prior art teaches or suggests, alone or in combination, “the first isolation structure has a sidewall that contacts a sidewall of the floating gate dielectric structure, wherein both the sidewall of the first isolation structure and the sidewall of the floating gate dielectric structure are arced, and wherein the sidewall of the first isolation structure arcs continuously from the upper surface of the first isolation structure to below the bottom surface of the floating gate.” in the combination required by the claim.

With regards to claims 10 none of the prior art teaches or suggests, alone or in combination, “the uppermost surface of the isolation structure is disposed directly over a portion of the floating gate dielectric structure.” in the combination required by the claim.

With regards to claims 15 none of the prior art teaches or suggests, alone or in combination, “wherein the first isolation structure has a sidewall that arcs away from a center point of the floating gate, wherein the second isolation structure has a sidewall that arcs away from the center point of the floating gate, wherein the sidewall of the first 


Claims 2, 4-9, 11-13, 16-19, 21-23 are allowed as being dependent on allowable Claims 1, 10 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DMITRIY YEMELYANOV/Examiner, Art Unit 2891    

/Eric A. Ward/Primary Examiner, Art Unit 2891